DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,920,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art teaches the same invention including single fiber fineness and cross-section shape.
Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,837,127. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art teaches the same invention including single fiber fineness and knot strength.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-14, 16-17, 19-20, 22-23, 25-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2007/0196648 to Endo as evidenced by “Evolution of the structure and properties of PAN precursors during their conversion to Carbon Fibers" to Zhang in view of JP-2009197358 to Kawakami.
Regarding Claims 10-14, 16-17, 19-20, 22-23, 25-29
	Endo teaches a carbon fiber bundle comprising carbon fiber precursor fibers having a single fiber fineness of between 1.1 and 1.7 dtex (Endo, abstract). Endo teaches that the fiber bundle has a number of single fibers of between 1,000 and 300,000 which overlaps the claimed range of 6,000 to 50,000 (Id., paragraph [0017]). Endo teaches a strand strength of 3.8 to 5.5 GPa which overlaps the claimed range of at least 3.9 GPa (Id., paragraph [0026]). Endo teaches a resin based composite material comprising the carbon fiber bundle (Id., paragraph [0041]). 
	Although Endo only teaches the single fiber fineness of the fiber precursors, Zhang teaches that precursor fibers loose approximately 35% of their fineness upon carbonization (Zhang, abstract, table 2). This would result in an approximate range of single fiber fineness for the carbon fibers of 0.7 to 1.1 dtex, which overlaps with the claimed range of 0.8 to 2.5 dtex. 
Endo does not appear to specifically teach the cross-sectional shape of the fiber. Therefore, it would have been necessary and obvious for one of ordinary skill in the art at the time the invention was made to look to the prior art for exemplary cross-sectional shapes used in carbon fiber bundle applications. Kawakami provides this conventional teaching, showing a carbon fiber bundle comprising a cross-sectional shape of a circle, ellipse, cocoon or an irregular shape, which necessarily overlaps the claimed range of between 0.7 and 0.97 (Kawakami, abstract, paragraph [0073]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the carbon fiber bundle of Endo, and to use the specific cross-sectional shape as taught by Kawakami, motivated by the desire to form a conventional carbon fiber bundle comprising a cross sectional shape which is known in the art to be predictably suitable for use in carbon fiber bundle composite applications.
Regarding the knot strength and strand modulus of elasticity, although the prior art does not disclose a knot strength greater than 345 N/mm2 or strand modulus of elasticity of at least 232 GPa, the claimed properties are deemed to naturally flow from the structure of the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Claims 10, 13-26 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP-2009197358 to Kawakami as evidenced by “Evolution of the structure and properties of PAN precursors during their conversion to Carbon Fibers" to Zhang.
Regarding Claims 10, 13-26 and 29
	Kawakami teaches a carbon fiber bundle comprising precursor fibers having a single fiber fineness between 0.6 and 10 dtex (Kawakami, abstract, claims 2 and 3). Kawakami teaches that the fiber bundle has a fineness of 48,000-200,000 dtex (Id., claim 3) which would necessarily result in a number of single fibers being between 4,800 and 333,333 which overlaps with the claimed range of between 6,000 and 50,000. Kawakami teaches a resin based composite material containing the bundle (Id., paragraphs [0085]-[0086] and [0093]-[0064]). Kawakami teaches that a cross-sectional shape is a circle, ellipse, cocoon or an irregular shape, which necessarily overlaps the claimed range of between 0.7 and 0.97 (Kawakami, abstract, paragraph [0073]).  
Although Kawakami only teaches the single fiber fineness of the fiber precursors, Zhang teaches that precursor fibers loose approximately 35% of their fineness upon carbonization (Zhang, abstract, table 2). This would result in an approximate range of single fiber fineness for the carbon fibers of 0.4 to 6.5 dtex, which overlaps with the claimed range of 1.2 to 1.6dtex. 
Regarding the knot strength, although the prior art does not disclose a knot strength greater than 345 N/mm2, the claimed properties are deemed to naturally flow from the structure of the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786